Citation Nr: 1817747	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-42 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee condition.

2. Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1997 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2017, and a transcript of that hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) review of that evidence.  The Board also granted a 60-day abeyance period for the submission of additional evidence that the Veteran testified regarding.  38 C.F.R. § 20.709 (2017).  That additional evidence has not been submitted, but the Veteran will have further opportunity to submit that evidence in accordance with this remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to obtain a VA examination before a final adjudication can be entered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the Veteran's Service Treatment Records (STRs) do not record a history of specific injury to or treatment of his knees during his service, the Veteran's claim form, substantive appeal form, and testimony before the Board report that the Veteran believes his knees were injured due to the cumulative effect of his physical training on those joints during his service, and that he experienced knee pain during service that has continued since that time.  Consequently, the Board finds that the Veteran has articulated a theory of entitlement that warrants an examination by an appropriate VA examiner.  Id.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already of record.

2. After all available VA treatment records have been associated with the claims file, arrange for an examination and medical opinion from an appropriate examiner as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee conditions are caused or related to his service, to include his report of in-service physical training that placed repeated stress on those joints.

The examiner should review the entire claims file and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claim on appeal.  If the claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




